Appeal by defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered May 26,1983, convicting him of attempted murder in the second degree, robbery in the first degree, robbery in the second degree, assault in the second degree, criminal possession of a weapon in the second degree and criminal use of a firearm in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.